Exhibit 10.3
EXECUTION COPY
GLOBAL SETTLEMENT AND RELEASE AGREEMENT
     This Global Settlement and Release Agreement ( “Agreement”) is entered as
of September 29, 2010, by and between Visteon Corporation, a Delaware
corporation, on behalf of itself and its subsidiaries and affiliates
(collectively, “Visteon”), on the one hand, and Ford Motor Company (“Ford”), a
Delaware corporation, and Automotive Components Holdings, LLC (“ACH), on the
other hand. When “Ford/ACH” is used, it means that the statement applies to both
Ford and ACH severally. Ford, ACH, and Visteon are referred to collectively as
“Parties.” Ford’s other global subsidiaries and affiliates that do business with
Visteon in relation to the provisions of this Agreement are referred to
collectively as “Other Ford Entities.”1
     WHEREAS, Visteon Corporation and certain of its domestic subsidiaries and
affiliates (collectively, “Debtors”) filed their Chapter 11 Cases in the
Bankruptcy Court on the Petition Date2;
     WHEREAS, pursuant to various purchase orders, supply agreements and related
agreements between Visteon, on the one hand, and Ford/ACH and Other Ford
Entities, on the other hand (collectively, “Purchase Orders”), Visteon is
obligated to supply to Ford/ACH and Other Ford Entities certain component parts,
service parts and accessories (including past-model service parts and
accessories), and assembled goods (individually and collectively, “Component
Parts”); the Parties have maintained their supply relationship throughout the
Chapter 11 Cases; and Ford and Other Ford Entities have continued to source new
and replacement business to Visteon during the pendency of the Chapter 11 Cases,
subject, in certain cases, to Visteon’s successful emergence from the Chapter 11
Cases as the Reorganized Debtors;
     WHEREAS, before the Petition Date, Ford, at the request of Visteon, and in
order to provide financial assistance to bridge Visteon’s transition into the
Chapter 11 Cases and to help prevent disruptions in Visteon’s own supply base,
acquired Visteon’s revolving credit facility and the letter of credit
sub-facility in the then outstanding principal amount of approximately $90
million, plus accruing interest, fees and costs (“ABL Facility”) set forth in
the Credit Agreement, dated August 14, 2006, as amended, supplemented, or
modified from time to time, between Visteon Corporation and certain
subsidiaries, as borrowers, Ford, as sole lender and swingline lender, and the
Bank of New York Mellon, as administrative agent, and the loans under the ABL
Facility remain outstanding;
     WHEREAS, in connection with Ford permitting Visteon to use its cash
collateral under the ABL Facility, on May 29, 2009, the Bankruptcy Court entered
the Interim Order (I) Authorizing the Use of Cash Collateral Under 11 USC § 363,
(II) Granting Adequate Protection
 

1   See Section 9.06.   2   Capitalized terms not defined in this Agreement have
the meanings ascribed to them in Visteon’s Fifth Amended Joint Plan of
Reorganization of Visteon Corporation and Its Debtor Affiliates Pursuant to
Chapter 11 of the United States Bankruptcy Code, filed with the Bankruptcy Court
on August 31, 2010 [Docket No. 4099], as may be amended from time to time
(“Plan”).

1



--------------------------------------------------------------------------------



 



Under 11 USC §§ 361, 362 and 363 and (III) Scheduling a Final Hearing Under
Bankruptcy Rule 4001(b) [Docket No. 93], which has been extended numerous times
on a monthly basis;
     WHEREAS, Visteon, Ford, and ACH agreed to the transfer of the production of
certain Component Parts for Ford and ACH from certain Visteon manufacturing
facilities (Carplastics, North Penn, Springfield) to other sites, including to
other Visteon manufacturing facilities, and in connection with the transfer, the
Facilities and Accommodation Agreement among Ford, ACH, and certain Debtors and
non-Debtor affiliates, dated December 16, 2009, was executed and approved by
Final Order entered on December 10, 2009 [Docket No. 1441], under which Ford/ACH
provided Visteon with various financial and other accommodations, including the
purchase of certain equipment and the payment, among other amounts, of an
$8.0 million “Exit Fee” and $17.0 million to cover Visteon’s wind-down costs;
     WHEREAS, the Debtors obtained Bankruptcy Court approval [Docket No. 3945]
for a Termination Agreement among Visteon, ACH and Ford, dated July 26, 2010,
and other agreements referred to there (collectively, “ACH Agreement”), pursuant
to which Visteon and ACH, among other things, agreed to terminate agreements
governing the leased employee services provided by Visteon to ACH, including
(a) the Master Services Agreement between Visteon and ACH, dated September 30,
2005, as amended, (b) the Visteon Salaried Employee Lease Agreement between
Visteon and ACH, dated October 1, 2005, as amended, and (c) the Visteon Hourly
Employee Lease Agreement between Visteon and ACH, dated October 1, 2005, as
amended;
     WHEREAS, Visteon and Ford facilitated the execution of the Otto Krause
Facility Agreement, by and between Visteon Argentina S.A. (“Visteon Argentina”)
and Ford Argentina S.C.A. (“Ford Argentina”), dated August 12, 2010, pursuant to
which Visteon Argentina S.A. agreed to cooperate and provide assistance to Ford
Argentina concerning resourcing production of certain Component Parts from
Visteon Argentina’s Otto Krause facility in exchange for certain financial and
other accommodations, as a result of which Ford Argentina bought equipment from
Visteon Argentina and also paid, among other amounts, a “Cooperation Payment”
and funded operating losses;
     WHEREAS, the Plan provides that the Effective Date is conditioned on
resolution of all matters relating to Ford to the reasonable satisfaction of the
Requisite Parties, which, under the Rights Offering Sub Plan, are the Requisite
Investors, and that as part of the resolution of matters with Ford, a settlement
agreement will be executed by the Parties, which will include releases and be
subject to Bankruptcy Rule 9019;
     WHEREAS, the Equity Commitment Agreement (“ECA”), between Visteon
Corporation and certain Investors, dated May 6, 2010, as amended, obligates
Visteon Corporation to use its commercially reasonable efforts to enter into an
agreement with Ford concerning (a) any claims (i) held by Ford against Visteon
Corporation and (ii) held by Visteon Corporation against Ford, and (b) the
relationships and business arrangements that will be in place between Visteon
Corporation and Ford after the Effective Date, and that the agreement not be
inconsistent with the terms of the Rights Offering Sub-Plan and also reasonably
acceptable to the Requisite Investors; and

2



--------------------------------------------------------------------------------



 



     WHEREAS, by this Agreement, the Parties desire to compromise, resolve, and
settle certain claims and issues between them that have arisen or may arise
prior to the date that this Agreement becomes effective (“Settlement Effective
Date”3), other than those matters specifically preserved by this Agreement;
     NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
promises in this Agreement and for other good and valuable consideration,
including the accommodations and support described above, the receipt and
sufficiency of which are acknowledged, and intending to be legally bound, the
Parties agree as follows:
ARTICLE I. NEW BUSINESS AND EXISTING BUSINESS
Section 1.01 ABF/Long-Term Preferred Supplier. Ford agrees that Visteon is an
Aligned Business Framework (ABF) supplier and a long-term preferred supplier for
Climate and Electronics commodities.
Section 1.02 Business Awards. Ford has selected Visteon to be the source of new
and replacement global business (“Sourcing”) that will provide approximately
US$600 million of estimated annual revenue from the sales of Component Parts for
programs launching through December 31, 2013, as described in, and subject to
the terms of, Exhibit A. Ford awards new and replacement business by means of
Sourcing Agreement Letters (“SALs”) and/or Commercial & Program Agreements
(“CPAs”). SALs and/or CPAs for the Sourcing will be completed by March 31, 2011,
provided that, in accordance with standard Ford sourcing policies, Visteon
remains competitive in quality, technology, price, delivery, and service. Ford
represents that the Other Ford Entities that are and will be counterparties to
the SALs and CPAs are in agreement with Exhibit A.
ARTICLE II. TREATMENT OF PURCHASE ORDERS AND OTHER AGREEMENTS
Section 2.01 Assumption of Purchase Orders and Other Agreements. The Debtors
will assume and continue to perform all Purchase Orders issued to the Debtors by
Ford, ACH, and Other Ford Entities except for any Purchase Orders issued for
Component Parts that are Exited Parts4 (collectively, “Assumed Purchase
Orders”). The Assumed Purchase Orders will have the
 

3   See Sections 8.01 and 9.01.   4   The “Exited Parts” are those component
parts that the Debtors no longer supply to Ford, ACH, and Other Ford Entities
for production or service use (or as accessories) because, before or during the
Bankruptcy Cases, (a) the Debtors ceased supplying the parts, whether from
facilities that were sold, exited, closed, or retained, and (b) the Debtors, in
agreement with Ford, ACH, and/or Other Ford Entities, satisfied the Debtors’
production and service obligations by either (i) reaching the end of their
contractual obligations to supply the Exited Parts; (ii) facilitating the
transfer of production of the

(Continued...)

3



--------------------------------------------------------------------------------



 



same terms as those existing on the Settlement Effective Date.5 The Debtors will
also assume and continue to perform, according to their terms existing on the
Settlement Effective Date, all agreements relating to the Assumed Purchase
Orders and the Component Parts produced under them, including warranty sharing
agreements, intellectual property licenses, and technology agreements. In
addition, the Debtors will assume and continue to perform, according to their
terms existing on the Settlement Effective Date, (a) all purchase orders, supply
agreements, and related agreements that they have issued to ACH for component
parts, service parts, accessories, and assembled goods supplied by Visteon to,
or used to produce Component Parts supplied by Visteon to, Ford/ACH and Other
Ford Entities; (b) all purchase orders received by the Debtors for component
parts, service parts, accessories, and assembled goods (other than Exited Parts)
that will be supplied by other (higher-tier) suppliers to Ford and/or Other Ford
Entities or used by the higher-tier supplier to supply component parts, service
parts, accessories and assembled goods for which Ford and/or Other Ford Entities
are the ultimate customer(s) or ACH is the customer; and (c) the agreements
listed on Exhibit B, which might not relate to the Assumed Purchase Orders and
the Component Parts produced under them.
Section 2.02 Rejection of Purchase Orders and Other Agreements. The Debtors will
reject, and not assume, any Purchase Orders and agreements with Ford/ACH and
Other Ford Entities that are not assumed under Section 2.01, except, for the
avoidance of doubt,that the Debtors will not reject previously assumed
agreements, as approved by the Bankruptcy Court, the ACH Agreement, or other
agreements entered into post-petition. Ford/ACH, and the Other Ford Entities
agree not to file any Proofs of Claim for rejection damages and release and
discharge the Debtors from claims resulting from the rejected Purchase Orders
and agreements.
Section 2.03 Precedence. Sections 2.01 and 2.02 are intended to and do supersede
any provision of the Plan or any motion pending before, filed in or subsequently
filed in the Bankruptcy Court relating to the assumption or rejection of
executory contracts to the extent that it conflicts with or is otherwise
inconsistent with Sections 2.01 or 2.02.
Section 2.04 Amendment to Intellectual Property Agreement. Visteon and ACH will
execute the Sixth Amendment to Intellectual Property Contribution Agreement,
attached as Exhibit C, contemporaneously with the execution of this Agreement.
 

    Exited Parts to replacement suppliers or to the purchasers of the
facilities; or (iii) completing the supply of all-time-buys or making other
end-of-life arrangements for the Exited Parts.   5   The Purchase Orders from
Ford and Other Ford Entities to the Reorganized Debtors and non-Debtor Visteon
entities globally will continue to be governed by the Ford Production Purchasing
Global Terms and Conditions (PPGTC Jan.1, 2004) (“Ford Global Terms”), which are
incorporated into the Ford Purchase Orders. The Purchase Orders from ACH to the
Reorganized Debtors and non-Debtor Visteon entities globally will continue to be
governed by the ACH Global Terms and Conditions for Production Parts and
Non-Production Goods and Services (V11/06), which are incorporated into the ACH
Purchase Orders.

4



--------------------------------------------------------------------------------



 



ARTICLE III. REST-OF-WORLD RESTRUCTURING
Section 3.01 Restructuring Support. Visteon intends to execute a number of
restructuring initiatives concerning its global operations (“Restructuring
Actions”). Ford (which, in this Section 3.01, includes Other Ford Entities)
agrees that it will reimburse Visteon for certain Restructuring Costs incurred
and paid by Visteon after the Effective Date, up to an aggregate
US$29.0 million, (“Restructuring Funds”). Ford and Visteon will negotiate and
enter into separate written agreements (“Separate Agreements”), which will set
forth (a) allocation of the Restructuring Funds, (b) the dates by which Visteon
must incur and pay reimbursable Restructuring Costs, and (c) as appropriate,
plant-specific timing of each Restructuring Action. “Restructuring Costs” means
costs incurred by Visteon in connection with Restructuring Actions at certain
facilities primarily dedicated to the supply of Component Parts to Ford,
including (i) employee wage or salary costs, including severance pay;
(ii) employee incentive or retention costs; (iii) other employee benefits
(including accrued vacation pay); (iv) applicable taxes; (v) costs associated
with required bank builds or safety stockpiles for Ford and Other Ford Entities;
(vi) tooling and equipment duplication and/or tooling and equipment relocation
costs; (vii) facility, occupancy, security, maintenance, launch, and insurance
costs; (viii) leasehold termination or exit costs; and (ix) transition
assistance costs, including engineering and information technology costs
required to complete any Restructuring Action. Within 60 days after incurring
and paying for any Restructuring Cost(s), but no more frequently than monthly,
Visteon will submit an invoice, accompanied by reasonable supporting
documentation and proof of payment (together, “Invoice”), and Ford will pay all
amounts that are not Disputed Amounts (defined below) on standard payment terms,
unless a different payment schedule is agreed to in a Separate Agreement.
Section 3.02 Disputed Restructuring Costs. If Ford (which, in this Section 3.02,
includes Other Ford Entities) disagrees (in whole or part) with any Invoice
submitted by Visteon pursuant to Section 3.01 (“Disputed Amount”), Ford will
notify Visteon within 30 business days after receipt of the Invoice, and Visteon
and Ford will meet and attempt, in good faith, to resolve the dispute. If the
dispute cannot be resolved by Visteon and Ford within 60 days after Ford
notifies Visteon of a dispute in accordance with this Section 3.02, the matter
will be jointly submitted to a court of component jurisdiction or to a third
party selected by Visteon and Ford, in either case in accordance with the
dispute resolution process in Section 39 of the Ford Global Terms. If it is
determined that Ford is obligated to pay Visteon for all or part of the Disputed
Amount, Ford will pay Visteon this amount within 30 business days after the
determination.
Section 3.03 No Setoff or Recoupment. Ford (which, in this Section 3.03,
includes Other Ford Entities) agrees to refrain from exercising any right it may
have, at law, in equity, by agreement or otherwise, to set off or recoup against
any payments of Restructuring Costs under Section 3.01, unless an Event of
Default (defined in Section 7.01) has occurred.
Section 3.04 Berlin Sourcing Agreement. The Berlin Sourcing Agreement, between
Visteon Deutschland GmbH (“Visteon Germany”), on the one hand, and Ford-Werke
GmbH, Ford Motor Company Limited, Ford Espana S.L., and Ford Motor Company ZAO
(which are among the Other Ford Entities), on the other hand, dated June 19,
2008, will remain in effect until December 31, 2014. During the year before
expiration (or earlier), the parties to the Berlin Sourcing Agreement will meet
and agree on future restructuring actions (“Berlin Restructuring Actions”)
and/or sourcing opportunities for Visteon Germany’s Berlin facility that could
facilitate its ongoing operation.

5



--------------------------------------------------------------------------------



 



Section 3.05 Additional Restructuring Costs. Ford, ACH, and Other Ford Entities
will have no obligation concerning Restructuring Costs incurred by Visteon in
connection with any current or future Restructuring Actions, except (a) for
reimbursement by Ford or Other Ford Entities of Restructuring Costs specified in
Section 3.01 (and Separate Agreements) and (b) as agreed in connection with the
Berlin Restructuring Actions.
ARTICLE IV. COMMERCIAL CLAIMS
Section 4.01 Resolution of Commercial Claims. Exhibit D.1 lists claims that
Ford, ACH, and Other Ford Entities have asserted against Visteon in connection
with the Purchase Orders and Visteon’s purchase orders issued to ACH described
in Section 2.01, or otherwise arising in the course of their commercial
relationship (and, in the case of ACH, also a real property lease to Visteon),
each of which Visteon disputes. Exhibit D.2 lists claims that Visteon has
asserted against Ford, ACH, and Other Ford Entities in connection with the
Purchase Orders or otherwise arising in the course of their commercial
relationship, each of which Ford, ACH, and Other Ford Entities dispute. The
claims listed in Exhibits D.1 and D.2 are collectively referred to as
“Commercial Claims.” Visteon, Ford, ACH, and Other Ford Entities have worked in
good faith, both before and since the Petition Date, to reconcile the Commercial
Claims and as a result have determined that when the Commercial Claims on
Exhibits D.1 and D.2 are netted against each other, neither Visteon, on the one
hand, nor Ford/ACH or the relevant Other Ford Entities, on the other hand, owe
anything on account of the Commercial Claims.         .
Section 4.02 Release of Commercial Claims. On the Settlement Effective Date, all
Commercial Claims will be released by the claimants (Visteon, Ford, ACH, and/or
Other Ford Entities, as applicable) and fully discharged.
ARTICLE V. EMPLOYEE TRANSITION AGREEMENT OBLIGATIONS AND OTHER
LEGACY AGREEMENTS
Section 5.01 OPEB Reimbursement Obligations Termination. On the Settlement
Effective Date, Ford will release and discharge Visteon Corporation from all of
Ford’s other post-employment benefits obligation (“OPEB”) reimbursement claims
for $102 million, as set forth in Proof of Claim 3386 filed by Ford. These OPEB
claims arise under Section 3.03 of the Amended and Restated Employee Transition
Agreement between Ford and Visteon Corporation, dated December 19, 2003 (as
amended from time to time, “ARETA”). On the Settlement Effective Date, all of
Visteon Corporation’s obligations to reimburse Ford for OPEB under Section 3.03
of the ARETA will be terminated.
Section 5.02 Pension Plan Reimbursement Obligations Termination. On the
Settlement Effective Date, Ford will release and discharge Visteon Corporation
from all of Ford’s pension benefit reimbursement claims arising under
Section 3.01(c) of the ARETA, for $8.0 million, as set forth in Proof of Claim
3386 filed by Ford. On the Settlement Effective Date, all of Visteon
Corporation’s obligations to reimburse Ford for pension plan costs under
Section 3.01(c) of the ARETA will be terminated.
Section 5.03 Non-Qualified Plan Reimbursement and Funding Obligations
Termination. On the Settlement Effective Date, Ford will release and discharge
Visteon Corporation from all of

6



--------------------------------------------------------------------------------



 



Ford’s claims for non-qualified benefit reimbursement and for Visteon
Corporation’s funding obligations arising under Section 3.02 of the ARETA, for
an unliquidated amount, as set forth in Proof of Claim 3386 filed by Ford. On
the Settlement Effective Date, all of Visteon Corporation’s obligations to
reimburse Ford for, or fund amounts toward, non-qualified benefit programs under
Section 3.02 of the ARETA will be terminated.
Section 5.04 Deferred Compensation Obligations Termination. On the Settlement
Effective Date, Ford will release and discharge Visteon Corporation from all of
Ford’s deferred compensation claims and Visteon Corporation’s funding
obligations arising under the ARETA, for $5.0 million, as set forth in Proof of
Claim 3386. On the Settlement Effective Date, all of Visteon Corporation’s
obligations to reimburse Ford for, or to fund amounts toward, deferred
compensation obligations under the ARETA will be terminated.
Section 5.05 Amended ARETA. The ARETA will be amended and restated consistent
with Sections 5.01, 5.02, 5.03 and 5.04. The amended ARETA, in the form attached
as Exhibit E, will both be executed and become effective on the Settlement
Effective Date.
ARTICLE VI. RELEASES AND CLAIMS TREATMENT
Section 6.01 Release of Ford, ACH, and Other Ford Entities. Except as specified
in Section 6.03, and in addition to the release and discharge of Commercial
Claims against Ford, ACH (which, in this Section 6.01, includes Automotive
Components Holdings, Inc. and its other subsidiaries), and Other Ford Entities
in Section 4.02 and in the ACH Agreement, the Debtors agree that as of the
Settlement Effective Date, Ford, ACH, and Other Ford Entities are forever and
irrevocably released from all claims, defenses, counterclaims, obligations,
suits, damages, causes of action, remedies and liabilities whatsoever, including
claims of equitable subordination as well as any derivative claims, in each case
that have been, could have been, or could be asserted by or on behalf of the
Debtors, Reorganized Debtors, or any other Person, whether known or unknown,
foreseen or unforeseen, liquidated or contingent, existing or subsequently
arising, in law, equity, or otherwise, based on, in any way related to, or in
any manner arising from, in whole or in part, (a) the Chapter 11 Cases; (b) the
transactions or events giving rise to any claim or Interest that is treated in
the Plan, this Agreement, or the ACH Agreement; or (c) any other act or omission
or other occurrence taking place on or before the Settlement Effective Date.
Visteon further agrees to oppose any motion for derivative standing.
Section 6.02 Release and Discharge of the Debtors. Ford, ACH (which, in this
Section 6.02, includes Automotive Components Holdings, Inc. and its other
subsidiaries), and Other Ford Entities acknowledge that except as specified in
Section 6.03, and in addition to the release and discharge of Commercial Claims
against Visteon in Section 4.02 and the release and discharge of claims
resulting from the rejected Purchase Orders and agreements in Section 2.02, the
discharge of the Debtors in Section X.A of the Plan applies to Ford, ACH, and
Other Ford Entities.
Section 6.03 Surviving Claims. Notwithstanding the releases of Ford, ACH, and
Other Ford Entities in Section 6.01, the releases and discharges in
Section 6.02, or the releases and discharges in the Plan, this Agreement and the
Plan do not release or discharge Visteon, the Reorganized Debtors, Ford, ACH
(including Automotive Components Holdings, Inc. and its other subsidiaries), and
Other Ford Entities from any presently existing or future claims (a) arising out
of ordinary course business and routine commercial transactions under the
Assumed

7



--------------------------------------------------------------------------------



 



Purchase Orders and other purchase orders and agreements described in
Section 2.01 and based on acts or events that occurred on or before the
Settlement Effective Date, including any recalls, field service actions, product
liability, warranty obligations, or intellectual property matters; (b) arising
from the breach of this Agreement or the ACH Agreement; or (c) which are
expressly preserved under Section 7(b)(1)-(4) of the Termination Agreement that
is part of the ACH Agreement.
Section 6.04 Other Claims. Visteon represents that to the best of its knowledge
on the signature date, it has no material claims or causes of action against
Ford/ACH (including Automotive Components Holding, Inc.), and Other Ford
Entities that are not addressed in this Agreement. Ford Motor Company and ACH
(for itself and on behalf of Automotive Components Holdings, Inc.) each
represents that to the best of its knowledge on the signature date, it has no
material claims or causes of action against Visteon that are not addressed in
this Agreement. Ford Motor Company represents that to the best of its knowledge
on the signature date, it is not aware of any material claims or causes of
action that Other Ford Entities may have against Visteon that are not addressed
in this Agreement.
Section 6.05 Proofs of Claim. Except for Proof of Claim 2812 (ABL Claim), which
is Allowed under the Plan in the amount of $127.15 million, all Proofs of Claim
submitted by Ford, ACH, or Other Ford Entities in the Chapter 11 Cases will be
deemed expunged on the Settlement Effective Date without any further action of
the Debtors or Reorganized Debtors and without any further action, order, or
approval of the Bankruptcy Court.
ARTICLE VII. EVENTS OF DEFAULT
Section 7.01 Events of Default. The occurrence of any one or more of the
following will be an “Event of Default” under this Agreement, unless a waiver or
deferral is agreed to in writing by the Parties:

(a)   any of the Chapter 11 Cases are dismissed or converted to a case under
chapter 7 of the Bankruptcy Code;   (b)   the Bankruptcy Court enters an order
in any of the Chapter 11 Cases appointing an examiner with expanded powers or a
trustee under chapter 7 or chapter 11 of the Bankruptcy Code;   (c)   any Party
materially breaches the terms of this Agreement; and   (d)   the Reorganized
Debtors seek or become subject to insolvency proceedings under state or federal
law.

ARTICLE VIII. CONDITIONS TO EFFECTIVENESS
Section 8.01 The Settlement Effective Date will occur and the provisions of this
Agreement will become effective on the occurrence of all of the following
events, unless waived in writing by the Parties:

8



--------------------------------------------------------------------------------



 



(a)   the Bankruptcy Court enters an order approving this Agreement;   (b)   the
Creditors’ Committee executes an irrevocable release in the form attached to
this Agreement as Exhibit F; and   (c)   the occurrence of the Effective Date.

Section 8.02 In the event that the Settlement Effective Date occurs after the
Effective Date of the Plan, the Settlement Effective Date will be deemed to have
occurred on the Effective Date of the Plan.
ARTICLE IX. MISCELLANEOUS
Section 9.01 Settlement Effective Date. The Debtors will file a motion with the
Bankruptcy Court seeking approval of this Agreement. In the event that any
provision of this Agreement conflicts with any provision of the Plan or
Confirmation Order concerning Ford, ACH, or Other Ford Entities, the terms and
conditions of this Agreement will be binding and control. This Agreement will be
effective as of the Settlement Effective Date, which is the date on which all
conditions set forth in Section 8.01 will have been satisfied.
Section 9.02 Other Agreements. All other contracts and agreements referred to in
this Agreement in effect after the Settlement Effective Date (e.g., Assumed
Purchase Orders and other purchase orders and agreements described in
Section 2.01, Separate Agreements, the ACH Agreement) will be governed by the
terms of those agreements. The provisions in Sections 9.03 — 9.19 apply to those
rights and obligations that exist only under this Agreement and no other.
Section 9.03 Amendment and Waiver. This Agreement may not be amended, and no
right or obligation under this Agreement may be waived, except by written
instrument signed by the Parties.
Section 9.04 Reservation of Rights. The delay or failure of any Party to
exercise any right, power, or privilege under this Agreement does not affect
that right, power, or privilege. Any single or partial exercise of any right,
power, or privilege does not preclude further exercise on another occasion.
Waiver of any performance or breach of any term of this Agreement by any Party
does not waive any other performance or breach of this Agreement by any Party.
Section 9.05 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Michigan without giving effect to any conflict of
law principles. By its execution and delivery of this Agreement, each Party
irrevocably and unconditionally agrees that a court of competent jurisdiction
will exercise jurisdiction over all matters related to the construction,
interpretation, or enforcement of this Agreement.
Section 9.06 Other Ford Entities. Ford will use all commercially reasonable
efforts to cause the Other Ford Entities to perform in accordance with the
applicable provisions of this Agreement. Ford will also guarantee the
performance by the Other Ford Entities of their respective obligations under
this Agreement.

9



--------------------------------------------------------------------------------



 



Section 9.07 Authority. Each Party represents, warrants, and covenants that
(a) it has taken all corporate action necessary to authorize execution,
delivery, and performance of this Agreement; (b) this Agreement and each of its
terms are binding (in the case of Visteon, however, subject to approval of this
Agreement by the Bankruptcy Court); (c) it has the requisite power and authority
to perform the acts required by this Agreement (in the case of Visteon, however,
subject to approval of this Agreement by the Bankruptcy Court); (d) its
undersigned signatory has the full legal right, power, and authority to bind it
(in the case of Visteon, however, subject to approval of this Agreement by the
Bankruptcy Court); (e) it has not assigned or delegated to any third party all
or any part of the rights and obligations set forth in this Agreement (except,
in the case of Ford, assignment to Other Ford Entities is permissible); and
(f) the execution, delivery, and performance of this Agreement does not
contravene or result in a default under any provision of any agreement or
instrument to which it is bound.
Section 9.08 Litigation. Each Party represents, warrants, and covenants that,
subject to (a) approval of this Agreement by the Bankruptcy Court and (b) the
satisfaction of Section 8.01(b), there is no pending or threatened litigation,
action, or proceeding affecting that Party concerning the matters contemplated
in this Agreement which would affect the execution, delivery, and performance of
this Agreement or the transactions contemplated in it.
Section 9.09 Partial Invalidity. In the event that any one or more of the
phrases, sentences, clauses, provisions, or sections in this Agreement is
declared invalid or unenforceable by order, decree, or judgment of a court
having competent jurisdiction, or becomes invalid or unenforceable by virtue of
applicable law, the remainder of this Agreement will be construed as if the
invalid or unenforceable phrases, sentences, clauses, provisions, or sections
had not been inserted, unless removing invalid or unenforceable portions of this
Agreement would constitute a substantial deviation from the general intent and
purposes of the Parties as reflected in this Agreement.
Section 9.10 Negotiations Not Admissible. The negotiations relating to this
Agreement are not admissible into evidence in any proceeding; provided, however,
that this Agreement may be admissible in a proceeding to enforce the terms of
this Agreement.
Section 9.11 Specific Performance. Each Party acknowledges that the other Party
would be irreparably damaged if this Agreement were not performed in accordance
with its specific terms or were otherwise breached. Accordingly, each Party is
entitled to seek an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically the terms of this
Agreement in addition to any other remedy to which the Parties may be entitled
at law, in equity, or under this Agreement.
Section 9.12 Assignment. No Party may assign any of its rights or obligations
under this Agreement, without the prior written consent of the other Parties,
which may be withheld in a Party’s sole discretion, provided that each Party
represents and warrants that no assignment (other than by the Debtors to the
Reorganized Debtors as their successors or by Ford to Other Ford Entities) will
have occurred as of the Settlement Effective Date.
Section 9.13 Beneficiaries. The Parties acknowledge and agree that the rights
and interests of the Parties under this Agreement are intended to solely benefit
the Parties (and Other Ford Entities and Automotive Components Holdings, Inc.
and its other subsidiaries). This Agreement may not and is not intended to
confer any rights or remedies on any Person other than the Parties (and Other
Ford Entities and Automotive Components Holdings, Inc. and its other
subsidiaries) and their respective successors and permitted assigns.

10



--------------------------------------------------------------------------------



 



Section 9.14 Entire Agreement. Except for the various agreements referenced in
Section 9.02, this Agreement contains the entire agreement of the Parties as of
the Settlement Effective Date regarding the matters subject to this Agreement,
and all prior agreements among or between the Parties relating to these matters,
whether oral or written, are superseded in their entirety by the terms of this
Agreement. Nothing in this Agreement is intended to or will supersede the terms
and conditions of the ACH Agreement.
Section 9.15 Separate and Several Obligations. Each Party enters this Agreement
separately and is separately and severally responsible for its own obligations
under this Agreement. No party is responsible for any obligation of any other
Party.
Section 9.16 Notices. All notices required or permitted to be given pursuant to
this Agreement (“Notices”) must be given in writing and be transmitted by
personal delivery, overnight courier service or email and be addressed as
follows:
(a) If to Visteon:
Visteon Corporation
One Village Center Drive
Van Buren Township, MI 48111
Attention: Michael Sharnas
Email: msharnas@visteon.com
with a copy to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: James J. Mazza, Jr.
Email: james.mazza@kirkland.com
(b) If to Ford:
Ford Motor Company
Office of the General Counsel
One American Road, Suite 416 WHQ
Dearborn, MI 48126
Attention: Daniella Saltz
Email: dsaltz@ford.com
with a copy to:
Miller Canfield Paddock and Stone PLC
150 West Jefferson, Suite 2500
Detroit, MI 48226
Attention: Stephen S. LaPlante
Email: laplante@millercanfield.com
and

11



--------------------------------------------------------------------------------



 



McGuire Woods
625 Liberty Ave., 23rd floor
Pittsburgh, PA 15222
Attention: Mark E. Freedlander
Email: mfreedlander@mcguirewoods.com
(c) If to ACH:
Automotive Components Holdings, LLC
Headquarters
17000 Rotunda Drive
Dearborn, Michigan 48120
Attention: Diale Taliaferro
E-mail: dtaliafe@ach-llc2.com
with a copy to:
Miller Canfield Paddock and Stone PLC
150 West Jefferson, Suite 2500
Detroit, MI 48226
Attention: Stephen S. LaPlante
Email: laplante@millercanfield.com
and
McGuire Woods
625 Liberty Ave., 23rd floor
Pittsburgh, PA 15222
Attention: Mark E. Freedlander
Email: mfreedlander@mcguirewoods.com
A Party may designate a new address to which Notices should be transmitted by
giving written notice to that effect to the other Parties. Each Notice will be
deemed to have been given, received, and become effective for all purposes at
the time it has been delivered to the addressee as indicated by the affidavit of
the messenger (if transmitted by personal delivery or overnight courier service)
or delivery confirmation or response (if transmitted by email).
Section 9.17 Consultation With Counsel. Each Party acknowledges that it has been
given the opportunity to consult with counsel before executing this Agreement
and is executing this Agreement without reliance on any representations,
warranties or commitments other than those set forth in this Agreement.
Section 9.18 Rules of Construction. The following rules apply to the
construction and interpretation of this Agreement: (a) singular words connote
the plural as well as the singular, and vice versa, and the masculine includes
the feminine and the neuter, as the context may require; (b) all references in
this Agreement to particular articles, sections, subsections or clauses are
references to articles, sections, subsections, or clauses of this Agreement,
unless otherwise expressly stated, and all references in this Agreement to
particular exhibits are references to the exhibits attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of the
reference; (c) the headings in this Agreement are solely for convenience of
reference and do not constitute a part of this Agreement or affect its

12



--------------------------------------------------------------------------------



 



meaning, construction or effect; (d) each Party and its counsel have reviewed
and revised (or requested revisions of) this Agreement and have participated in
the preparation of this Agreement, and therefore any rules of construction
requiring that ambiguities are to be resolved against the Party that drafted the
Agreement will not be applicable in the construction and interpretation of this
Agreement; (e) the terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder,”
and any other remaining manifestations of legalese are unnecessary and should
have been deleted; and (f) the terms “include” and “including” should be
construed as if followed by the phrase “without limitation.”
Section 9.19 Execution of Agreement. A Party may deliver an executed signature
page to this Agreement by facsimile or other electronic transmission to the
other Parties, which facsimile or other electronic copy will be deemed to be an
original executed signature page. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original and all of which
together constitute the Agreement, with the same effect as if the Parties had
signed the same signature page.

     
VISTEON CORPORATION, including on
behalf of its subsidiaries and affiliates
  FORD MOTOR COMPANY

                             
By:
  /s/ Michael Sharnas       By:   /s/ Peter J. Sherry, Jr.                      
   
 
  Name:   Michael Sharnas           Name:   Peter J. Sherry, Jr.    
 
  Title:   General Counsel           Title:   Secretary    
 
  Date:   9/29/10           Date:   Sept. 29, 2010    

            AUTOMOTIVE COMPONENTS
HOLDINGS, LLC
      By:   /s/ Mark A. Blair       Name:   Mark A. Blair       Title:  
President and Chief Executive Officer       Date:   9/29/10    

13